                                                                                     1    Law Offices of
                                                                                          MATHENY SEARS LINKERT & JAIME LLP
                                                                                     2    MATTHEW C. JAIME (SBN 140340)
                                                                                          SARAH M. WOOLSTON (SBN 320510)
                                                                                     3    3638 American River Drive
                                                                                          Sacramento, California 95864
                                                                                     4    Telephone:   (916) 978-3434
                                                                                          Facsimile:   (916) 978-3430
                                                                                     5
                                                                                          Attorneys for Defendant, COSTCO WHOLESALE
                                                                                     6    CORPORATION
                                                                                     7

                                                                                     8                               UNITED STATES DISTRICT COURT
                                                                                     9                     IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10    MARISSA FERNANDEZ, an                            Case No. 2:19-cv-00139-JAM-KJN
                                                                                          individual;
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11                                                     STIPULATION TO REMAND REMOVED
                                                       3638 AMERICAN RIVER DRIVE




                                                                                                              Plaintiff,                   ACTION
                                                                                    12
LAW OFFICES OF




                                                                                              v.
                                                                                    13
                                                                                          COSTCO WHOLESALE
                                                                                    14    CORPORATION and DOES 1 to 50,
                                                                                          inclusive,                                       Complaint filed:    November 9, 2018
                                                                                    15
                                                                                                              Defendant.
                                                                                    16                                                     Assigned to:        Judge John A. Mendez

                                                                                    17

                                                                                    18   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                    19          Plaintiff    MARISSA       FERNANDEZ        and    Defendant     COSTCO       WHOLESALE
                                                                                    20   CORPORATION stipulate as follows:.
                                                                                    21                                           I.     RECITALS

                                                                                    22          1.      Whereas, Plaintiff filed a Complaint on November 9, 2018 in Stanislaus County

                                                                                    23   Superior Court.

                                                                                    24          2.      Whereas, Defendant filed an Answer on December 10, 2018 in Stanislaus County

                                                                                    25   Superior Court.

                                                                                    26          3.      Whereas, Defendant removed Plaintiff’s state court action to the United States
                                                                                         District Court, Eastern District on or about January 22, 2019 pursuant to 28 U.S.C. sections 1332(a),
                                                                                    27
                                                                                         1441(b) and 1446(b)(3) in that Plaintiff’s complaint met the requirements for diversity jurisdiction.
                                                                                    28
                                                                                                                                           1
                                                                                                            STIPULATION REGARDING PLAINTIFF’S STATEMENT OF DAMAGES
                                                                                     1          4.      Whereas Plaintiff’s damages at the time of removal in her Statement of Damages
                                                                                     2   exceeded $75,000.00.

                                                                                     3          5.      Whereas Plaintiff confirms her damages, in any form, shall not and will not, under

                                                                                     4   any circumstance, exceed $75,000.00.

                                                                                     5                                        II.    STIPULATIONS

                                                                                     6          1.      The parties stipulate that because Plaintiff’s damages shall never under any

                                                                                     7   circumstance exceed $75,000.00, this court no longer has subject matter jurisdiction of Plaintiff’s
                                                                                         civil action as this case does not meet the minimum amount in controversy.
                                                                                     8
                                                                                                2.      The parties further stipulate, pursuant to 28 U.S.C. §1447(c), to the remand of
                                                                                     9
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                         Plaintiff’s civil action to the Stanislaus County Superior Court.
                                                                                    10
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11
                                                       3638 AMERICAN RIVER DRIVE




                                                                                          DATED: February 12, 2019                              MATHENY SEARS LINKERT & JAIME LLP
                                                                                    12
LAW OFFICES OF




                                                                                    13                                                          BY:/s/
                                                                                                                                                  MATTHEW C. JAIME, ESQ. (SBN
                                                                                    14                                                            140340)
                                                                                                                                                  Attorney for Defendant, COSTCO
                                                                                    15                                                            WHOLESALE CORPORATION
                                                                                    16

                                                                                    17
                                                                                         DATED: February 12, 2019                                BY: MICHAEL J. SILVA
                                                                                    18

                                                                                    19
                                                                                                                                                  /s/_______________________
                                                                                    20
                                                                                                                                                  Signature
                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                            2
                                                                                                          STIPULATION REGARDING PLAINTIFF’S STATEMENT OF DAMAGES
                                                                                     1                                             ORDER
                                                                                     2
                                                                                               GOOD CAUSE APPEARING, the Court orders as follows:
                                                                                     3
                                                                                               1.     The Parties’ Stipulation to Remand Removed Action is approved.
                                                                                     4
                                                                                               2.     Eastern   District   of   California   case   number   2:19-cv-00139-JAM-KJN,
                                                                                     5
                                                                                         FERNANDEZ v. COSTCO, is remanded to Stanislaus County Superior Court.
                                                                                     6
                                                                                               IT IS SO ORDERED.
                                                                                     7

                                                                                     8   Dated: 2/13/2019                                              /s/ John A. Mendez____
                                                                                                                                                       Judge John A. Mendez
                                                                                     9
                 MATHENY SEARS LINKERT & JAIME LLP




                                                                                    10
                                                     SACRAMENTO, CALIFORNIA 95864




                                                                                    11
                                                       3638 AMERICAN RIVER DRIVE




                                                                                    12
LAW OFFICES OF




                                                                                    13

                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                        3
                                                                                                        STIPULATION REGARDING PLAINTIFF’S STATEMENT OF DAMAGES
